Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims

Claims 1-19 are pending. 

Drawings

The drawings filed on 02/20/2018 are received and accepted. 

Information Disclosure Statement

	Applicants’ Information Disclosure Statement filed  02/20/2018  has been received and entered into the application.  Accordingly, as reflected by the attached completed copies of forms PTO-1449, the cited references have been considered.


112 second paragraph for AIA 
Claim Rejections - 35 USC § 112(b) 

The following is a quotation of 35 U.S.C. 112(b):



Claims 1,8,13, and claims dependent thereupon, are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention. 
A.	The claims address the step of calculating “diffusivity” using multiple molecular dynamic simulations.
First, it is unclear how a diffusivity is calculated using a molecular dynamics simulation –it appears from the specification that diffusivity is defined by the equation 

    PNG
    media_image1.png
    241
    693
    media_image1.png
    Greyscale

which does not require a  “molecular dynamics simulation”.
Second, it is not clear what is the contribution, if any, of the force field parameters of skin and of actives,  addressed in preceding step, in the calculation of the diffusivity. 
B.	The claims address the steps leading to creating a “molecular model”

    PNG
    media_image2.png
    207
    572
    media_image2.png
    Greyscale

and the steps  leading to creating a “transport model”

    PNG
    media_image3.png
    209
    617
    media_image3.png
    Greyscale

It is not clear whether there is a relation, if any, between these two groups of steps.
Please clarify via clearer claim language.


Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims recite a method (claim 1, and claims dependent thereupon), a system (claim 8, and claims dependent thereupon), and non-transitory storage medium (claim 13, and claims dependent thereupon) - thus said claims are properly drawn to one of the four statutory categories of invention.  
.  
Step 2A Prong One.

With regard to 2A Prong One,  under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion, and/or   “mathematical concepts, such as relationships, formulas, calculations”.

Steps  drawn to a mental process recited in the claims include combining information (developing a model), calculating and averaging diffusivity), profiling the data (generating a profile).
in silico”  does not take the claim limitation out of the mental processes grouping.  Thus, the claim recites steps drawn to a mental process.
With regard to the step of using “molecular dynamics simulation” to calculate diffusivity – the step does not appear to be rooted in computer technology as it merely requires solving an equation – see specification, p. 13, paragraph 44.  However, if “molecular dynamics simulation” is to be viewed as requiring computer simulation, such embodiment is addressed in step 2B of the analysis below. 

 Mathematical concepts recited in the claims include calculating diffusivity and cumulative release parameters. The specification indicates that the determination of the claimed values, and their subsequent manipulation, is a matter of mathematical computation.  See specification, pages 10,13.

 Each of the dependent claims include steps drawn to the same groupings of  types of abstract ideas and thus are directed to judicial exceptions as well.  





Step 2A Prong Two.


The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception”. An improvement in the judicial exception itself is not an improvement in technology. For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.

The analysis of whether a claim integrates a judicial exception into a practical application includes “[identifying whether there are any additional elements recited in the claim beyond the judicial exception(s)” and “evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.” Id. at Revised Guidance, 84 Fed. Reg. at 54-55.



Obtaining data is a pre-solution activity directed to aspects of the information being analyzed.

The additional element of using a processor to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claim states nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate the abstract idea into a practical application.

With regard to step drawn to utilizing “molecular dynamic simulation” – if the step is to be considered rooted in computer technology -  and the step is viewed as a token element used for its intended purpose and therefore is not improved , there is no  inventive concept beyond the abstract idea of correlating and processing data.
i.e., a generic computer and processor performing generic computer functions) such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer system.

Claims 13-19 address a computer-readable medium, which is not viewed as a particular product that is integral to the claims.  The claimed computer-readable storage media is a generic computer component, such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer system.

Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  As discussed above with regard to integration into a practical application, the additional elements herein amount to no more than generic computer elements and steps of receiving data.  Further, as evidence to not including significantly more, the courts have stated that additional elements or combination of elements other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions See DDR Holdings (Fed. Cir. 2014).   
Thus, the instant claims do not include an inventive concept.
The step of performing a molecular dynamics simulation – if the step is to be considered rooted in computer technology is a well-understood, routine and conventional activity used in computational methods in bioinformatics to simulate molecular structure and their interactions.  See for example Gupta et al. (J. Phys. Chem.  2015, 119, 11643-11655), and  Marrink et al. (J. Phys. Chem. 1996, 100, 16729-16738), describing applications of molecular dynamics simulations to lipid bilayers. Thus, such additional limitation is insufficient – primarily because the limitation  “sets forth well-understood, routine and conventional activity” and is drawn to the activities that an artisan would have relied upon to achieve the goals of the invention.


103
Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
It is further noted that the Supreme Court decision in KSR Intl. Co. v. Teleflex Inc. rejected the rigid approach of applying a strict TSM test as the sole basis for obviousness and that the analysis for obviousness need not seek out precise teachings directed to the specific subject matter of a claim. Further the decision set forth that the analysis can take into account the inferences and creative steps that a person of ordinary skill in the art could employ and that a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton. Further, the decision set forth that a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  

Claims 1-19 rejected under 35 U.S.C. 103(a) as being unpatentable over Rim et. al. (Annals of Biomedical Engineering volume 37, pages 1217–1229, 2009)

Rim et al. provide a model of diffusion of fentanyl through stratum corneum layer of the skin and (Figures 2-5 and throughout the reference), providing force field 
The diffusion coefficient of fentanyl molecules within the lipid membranes can be obtained from the slope of the mean-square displacement (MSD) of fentanyl vs. time:


    PNG
    media_image4.png
    77
    390
    media_image4.png
    Greyscale

where s is the number of spatial dimensions, r(t) is the center-of-mass (COM) coordinates at time t. average diffusivity is calculated over all initial times t 0. (p. 1219)
As such the results provided by Rim et al. are viewed as a “transport model”, i.e., a “representation of transport mechanism” of fentanyl.

Rim et al. do not teach generating a “release profile” of fentanyl.  However, as release profile is integrated release of permeate through stratum corneum (see p. 9, bottom, of specification), it would be obvious to an artisan that diffusion coefficient and time would enable an artisan to calculate such parameter for fentanyl transport across stratum corneum. 

Further, if there are any differences between Applicant’s claimed method and systems as addressed in claims 1-19 and that of the prior art, the differences would be appear minor in nature. The claims contain either additional features or result-oriented parameters known per se from the prior art or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the 

Double Patentg

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.aov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.qov/patents/process/file/efs/quidance/eTD-info-l.isp.

Claims 1-19 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10 of US Patent 10720228.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of 10720228 are directed to a method for testing of active molecules using simulation of skin membrane, the method comprising a processor implemented steps of: preparing a structure library, wherein the structure library is a first input; preparing a topology library, wherein the topology library is a second input; providing the first input and the second input to the processor; generating an initial configuration by the processor using the first input and the second input; generating, by the processor, a molecular model of the stratum corneum of the skin using the initial configuration; constraining, by the processor, multiple molecules in a single window molecular dynamics simulation of the active molecules using the molecular model of the stratum corneum of the skin; predicting, by the processor, diffusivity of the active molecules based on the simulation; predicting, by the processor, partition coefficients of the active molecules based on the simulation; and predicting, by the processor, permeability of the active molecules based on the simulation.  The claims in the instant application contain either additional features known per se from the prior art or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the art.


Conclusion.
	No claims are allowed

 end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb